DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 4/29/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,145,245 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  The nonstatutory double patenting rejection of claims 2-21 is withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-11 and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2014/0085170) in view of Ohta et al. (US 2015/0279324) and Miller et al. (US 2009/0109230).

	Regarding claim 2, Park discloses a portable electronic device comprising: a display module carried on a first substrate in the portable electronic device, comprising an electronic video display and a plurality of sub-modules, each only using display level resources of the first substrate (abstract, fig. 6, display device 300 with e.g., timing controller 320, drivers 330 and 340, etc., see ¶ 89-95; see also fig. 10 and ¶ 106-108, display device 300 separate from host device 400; see also fig. 17 and ¶ 152-156, system 900 including OLED device 940 may be, e.g., laptop, tablet, mobile phone, etc.),
	at least one of said plurality of sub-modules for receiving pixel measurement data and generating new compensation parameters with use of the received pixel measurement data (fig. 10, ¶ 106-108, while the display operates, data converter 310 calculates first and second accumulated driving amounts; see also figs. 11-12, ¶ 111-124);
	and at least one processing unit, included in a system module physically arranged on one or more substrates communicatively coupled to and separate from the first substrate (fig. 10, ¶ 106-108, host 400 with processor 410),
	the at least one processing unit configured to execute system level applications of the portable electronic device and, to perform compensation operations offloaded from said at least one of said plurality of sub-modules, using system level resources of the one or more substrates distinct from the display level resources (fig. 10, ¶ 106-108, host device 400 with application processor 410 disclosed; when display device 300 is powered off or enters a sleep mode, first and second accumulated driving amounts TRGB and TW provided by data converter 310 are stored in nonvolatile memory 430 to be used as first and second previous accumulated driving amounts ITRGB and ITW during a subsequent initialization operation; see also fig. 17 and ¶ 152-156).
	Park fails to disclose the at least one processing unit configured to perform said receiving pixel measurement data and generating new compensation parameters with use of the received pixel measurement data offloaded from said at least one of said plurality of sub-modules.

Ohta teaches the at least one processing unit configured to perform receiving pixel measurement data and generating new compensation parameters with use of the received pixel measurement data (fig. 1, ¶ 69, ¶ 72, data processing device 10 with OLED compensation unit 11 with memories 12 and 13, e.g., first EEPROM 13 is used to store, at a power-off time, data used by OLED compensation unit 11 and DRAM 12, and to restore the various data at a power-on time; see also fig. 9 and ¶ 99-109, data processing device 10 and controller 21 provided as separate parts).
Park and Ohta are both directed to compensation circuitry for OLED displays.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Park with the data processing of Ohta since such a modification provides it is not necessary to change the controller to have a special specification (Ohta, ¶ 109) and a physical size of a memory necessary for the data processing device can be made smaller (Ohta, ¶ 109).

Miller teaches the at least one processing unit configured to perform said receiving pixel measurement data and generating new compensation parameters with use of the received pixel measurement data offloaded from said at least one of said plurality of sub-modules (abstract, figs. 1-5, see ¶ 1-6, ¶ 29-36, system optimization by redistributing processing tasks between sharable processing units disclosed, e.g., between a main CPU, secondary CPU or external GPU, DSPs, etc.; see also fig. 9, ¶ 58-59; see also fig. 15, ¶ 70-72).
Park in view of Ohta and Miller are both directed to display devices with plural processing modules.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Park in view of Ohta with the processing redistribution of Miller since such a modification provides lower power consumption, higher performance, or both (Miller, ¶ 29).

	Regarding claim 3, Park discloses wherein the plurality of sub-modules of the portable electronic device comprise: a driver unit; a timing controller; a measurement unit; a compensation sub-module; and a display memory unit (fig. 6, display device 300 with drivers 330 and 340, timing controller 320, data converter 310, gamma voltage generator 350, see ¶ 89-95; see also fig. 12, ¶ 118-124, e.g., accumulating unit 319b accumulates gray values, driving times, and gamma ratios; see also fig. 14, ¶ 134-140, e.g., timing controller stores reference frame number),
	and wherein the electronic video display is communicatively coupled to at least one of the driver unit, the measurement unit, the timing controller, the compensation sub-module, and the display memory unit (fig. 6, ¶ 89-95),
	and wherein the system level resources include one or more system memory units of the one or more substrates (fig. 10, ¶ 106-108, memory 430; see also fig. 17 and ¶ 152-156).

	Regarding claim 4, Ohta further teaches wherein said receiving pixel measurement data and generating new compensation parameters with use of the received pixel measurement data offloaded from said at least one of said plurality of sub-modules forms part of a compensation related operation the at least one processing unit shares with said at least one of said plurality of sub-modules (fig. 1, ¶ 69, ¶ 72, data processing device 10 with OLED compensation unit 11 with memories 12 and 13, e.g., first EEPROM 13 is used to store, at a power-off time, data used by OLED compensation unit 11 and DRAM 12, and to restore the various data at a power-on time; see also fig. 9 and ¶ 99-109, data processing device 10 and controller 21 provided as separate parts).

	Regarding claim 5, Ohta further teaches wherein said receiving pixel measurement data and generating new compensation parameters with use of the received pixel measurement data offloaded from said at least one of said plurality of sub-modules comprises receiving pixel measurement data from a measurement unit (fig. 1, ¶ 69, ¶ 72, data processing device 10 with OLED compensation unit 11 with memories 12 and 13, e.g., first EEPROM 13 is used to store, at a power-off time, data used by OLED compensation unit 11 and DRAM 12, and to restore the various data at a power-on time; see also fig. 9 and ¶ 99-109, e.g., temperature sensor 101 acquires surrounding temperature).

	Regarding claim 6, Park discloses wherein said at least one processing unit is further configured to send the generated new compensation parameters to the display module for storage in a display memory unit (fig. 10, ¶ 106-108, when display enters normal operation mode, first and second previous accumulated driving amounts ITRGB and ITW are provided to the display device; see also fig. 12, ¶ 118-124, ¶ 127-132, first and second previous accumulated driving amounts ITRGB and ITW are accumulated).

	Regarding claim 7, Ohta further teaches wherein said at least one processing unit is configured to perform said receiving pixel measurement data and generating new compensation parameters with use of the received pixel measurement data offloaded from said at least one of said plurality of sub-modules during an offline operation in which the electronic video display is off (fig. 1, ¶ 69, ¶ 72, data processing device 10 with OLED compensation unit 11 with memories 12 and 13, e.g., first EEPROM 13 is used to store, at a power-off time, data used by OLED compensation unit 11 and DRAM 12, and to restore the various data at a power-on time; see also fig. 9 and ¶ 99-109).

	Regarding claim 8, Park discloses wherein the one or more substrates is communicatively coupled to said first substrate via a connector cable configured to interface the display module with the system module (fig. 10, fig. 17, ¶ 152-156, application processor 910 coupled to display 940 via, e.g., address bus, control bus, and/or data bus; *Examiner takes official notice that the use of a connector cable for connecting substrates within a computing system is well known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Park with the well-known connector cable since such a modification achieves the predictable result of electrically connecting a display and a host system.  Applicant has not traversed Examiner’s assertion of official notice in the reply filed 4/29/22, and thus the use of a connector cable for connecting substrates within a computing system is taken to be admitted prior art [see MPEP 2144.03]).

	Regarding claim 9, Park discloses wherein the display memory unit is updated with the new compensation parameters from the system module via a main memory bus or a display video interface (fig. 10, ¶ 106-108, when display enters normal operation mode, first and second previous accumulated driving amounts ITRGB and ITW are provided to the display device; see also fig. 12, ¶ 118-124, ¶ 127-132, first and second previous accumulated driving amounts ITRGB and ITW are accumulated; see also fig. 17, ¶ 152-156, application processor 910 coupled to display 940 via, e.g., address bus, control bus, and/or data bus; *Examiner takes official notice that a display video interface is well known in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Park with the well-known display video interface since such a modification achieves the predictable result of interfacing a display and a host system. Applicant has not traversed Examiner’s assertion of official notice in the reply filed 4/29/22, and thus a display video interface is taken to be admitted prior art [see MPEP 2144.03]).

	Regarding claim 10, Park discloses wherein said receiving pixel measurement data and generating new compensation parameters are part of a calibration of the electronic video display, and wherein during the calibration of the electronic video display, only those resources required for the calibration remain powered on (fig. 10, ¶ 106-108, when display device 300 is powered off or enters a sleep mode, first and second accumulated driving amounts TRGB and TW provided by data converter 310 are stored in nonvolatile memory 430 to be used as first and second previous accumulated driving amounts ITRGB and ITW during a subsequent initialization operation).

	Regarding claim 11, Park discloses wherein the calibration of the electronic video display is carried out according to threshold criteria including battery charge and resource availability (fig. 10, ¶ 106-108, when display device 300 is powered off or enters a sleep mode, first and second accumulated driving amounts TRGB and TW provided by data converter 310 are stored in nonvolatile memory 430 to be used as first and second previous accumulated driving amounts ITRGB and ITW during a subsequent initialization operation; *Examiner takes official notice that powering off and/or entering a sleep mode based on battery availability is well known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Park with the well-known power off/sleep mode based on battery availability since such a modification achieves the predictable result of conserving power. Applicant has not traversed Examiner’s assertion of official notice in the reply filed 4/29/22, and thus powering off and/or entering a sleep mode based on battery availability is taken to be admitted prior art [see MPEP 2144.03]).

	Regarding claim 13, Park discloses wherein receiving pixel measurement data and generating new compensation parameters with use of the received pixel measurement data are performed using the system level resources or the display resources or both during an inline operation while pixels of the electronic video display are emitting light (fig. 10, ¶ 106-108, while the display operates, data converter 310 calculates first and second accumulated driving amounts; see also figs. 11-12, ¶ 111-124).

Regarding claim 14, this claim is rejected under the same rationale as claim 2.

Regarding claim 15, this claim is rejected under the same rationale as claim 4.

Regarding claim 16, this claim is rejected under the same rationale as claim 5.

Regarding claim 17, this claim is rejected under the same rationale as claim 6.

Regarding claim 18, this claim is rejected under the same rationale as claim 7.

Regarding claim 19, this claim is rejected under the same rationale as claim 8.

Regarding claim 20, this claim is rejected under the same rationale as claim 9.

Regarding claim 21, this claim is rejected under the same rationale as claim 13.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Ohta and Miller as applied to claim 2 above, and further in view of Lynch et al. (US 2013/0194199).

Regarding claim 12, Park in view of Ohta and Miller fails to disclose wherein the calibration of blue sub-pixels of the electronic video display is carried out according to a higher priority than a calibration of sub-pixels of the electronic video display of colors other than blue.
Lynch teaches wherein the calibration of blue sub-pixels of the electronic video display is carried out according to a higher priority than a calibration of sub- pixels of the electronic video display of colors other than blue (abstract, ¶ 7, ¶ 11, driving strength of OLEDs adjusted for shifts in brightness and/or color based on aging; e.g., blue OLEDs age more quickly than others and therefore require more adjustment sooner; see ¶ 47-50, blue OLEDs may exhibit substantial changes in color and brightness while red OLEDs may not; see also fig. 8, ¶ 54-58, e.g., compensation may not be made if the adjustment would be imperceptible).
Park in view of Ohta and Miller and Lynch are both directed to aging compensation for OLED display devices.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Park in view of Ohta and Miller with the compensation of Lynch since such a modification prolongs the useful life of a display and maintains a desirable display appearance for longer than would otherwise be possible (Lynch, ¶ 11).

Response to Arguments
Note that the elements for which Examiner has taken official notice (see claims 8, 9, and 11) are now taken to be admitted prior art, as Applicant has not traversed Examiner’s assertion of official notice in the reply filed 4/29/22 (see discussion in the above claims, see MPEP 2144.03).
Applicant's arguments filed 4/29/22 have been fully considered but they are not persuasive.  Regarding claims 2 and 14, Applicant argues that Park is “completely silent with respect to offloading of compensation operations from the display to the host” and that Park “teaches a division of functioning which contradicts the approach of offloading of compensation operations” (Remarks, pp. 3-4).
Examiner disagrees.  As cited above, fig. 10 and ¶ 106-108 of Park discloses that when display device 300 is powered off or enters a sleep mode, first and second accumulated driving amounts TRGB and TW provided by data converter 310 are stored in nonvolatile memory 430 to be used as first and second previous accumulated driving amounts ITRGB and ITW during a subsequent initialization operation.  In other words, because the accumulated driving amounts are sent from the display device to the host device for storage, the storing of these accumulated driving amounts is “offloaded” from the display to the host.  Rather than the display device storing this data, it is the host device which performs this task, and then the data is subsequently provided back to the display device during initialization for further compensation processing.  Examiner considers this passing of data from the display to the host for storage “offloading” under the broadest reasonable interpretation of that term.
Applicant further argues that “none of the specific functions taught in the citations of Miller which the CPU takes over from the GPU, DSP, or secondary CPU are pixel measurement and compensation related operations” (Remarks, p. 5).  However, whether or not this is true, the other references upon which Examiner relies (Park and Ohta) are clearly directed to pixel measurement and compensation related operations and it is the combination of Park in view of Ohta and Miller that is relied upon to reject the claims.  Applicant’s piecemeal analysis of the references is not persuasive.  Applicant’s attention is drawn to Examiner’s response to arguments for the parent application (16/221676; e.g., see Final rejection mailed 3/9/21), wherein these arguments have been previously addressed.
Further, Applicant’s arguments regarding operations performed by the GPU or DSP of Miller are not germane (see Remarks, pp. 6-7), as Miller is not restricted to merely shifting from a GPU or DSP to a CPU.  Again, as cited in the above rejection and previously argued (see Non-Final rejection mailed 11/25/20 and Final rejection mailed 3/9/21 for application 16/221676), Miller discusses system optimization by redistributing processing tasks between sharable processing units, e.g., between a main CPU and a secondary CPU.
	Applicant’s further arguments regarding “render[ing] obvious the offloading of any and every possible task, in every context” (Remarks, p. 7) are not germane, as Examiner has made no such claim regarding “every possible task, in every context”.
	The rejection of the claims is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616. The examiner can normally be reached Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626